EXHIBIT 10

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT is dated as of July 27, 2005 by and between
COLGATE-PALMOLIVE COMPANY, a Delaware corporation, having an office at 300 Park
Avenue, New York, New York 10022 (the “Company”), and ANTARES STAR, INC., a
Florida corporation having an office and place of business at 2501 Casey Key
Road, Sarasota, Florida 34275-3359 (the “Consultant”).

 

WITNESSETH:

 

WHEREAS, the Consultant’s sole shareholder and principal employee, William S.
Shanahan (“Shanahan”) has been employed by the Company since 1965, most recently
as President of the Company; and

 

WHEREAS, Shanahan intends to retire from employment with the Company on
September 30, 2005 (the “Retirement Date”); and

 

WHEREAS, the Company is desirous of continuing to receive the benefit of
Shanahan’s experience, expertise and services and has asked the Consultant to
furnish the Company with Shanahan’s advice and consulting services on a
non-exclusive basis; and

 

WHEREAS, the Consultant has been formed for, among other things, the purposes of
providing Shanahan’s consulting advice and services to the Company and others;
and

 

WHEREAS, Shanahan’s years of experience with the Company, familiarity with the
Company’s businesses and business relationships will provide the Company with
on-going benefits; and

 

WHEREAS, the Company and the Consultant have reached agreement on the basis for
the Consultant’s providing Shanahan’s consulting advice and services to the
Company; and

 

WHEREAS, the Company has determined to enter into this Agreement with the
Consultant for the furnishing of Shanahan’s services to the Company, all as more
particularly, set forth herein below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

1. ENGAGEMENT.

 

A. During the Consulting Period (hereinafter defined), the Consultant shall
cause Shanahan to provide to the Company consulting and advisory services as
requested by the Company (“Services”) with respect to such projects as may be
determined by the Company. In rendering such services, Shanahan shall report
solely to the CEO or the President of the Company.

 

B. The Company shall give the Consultant reasonable advance notice of any
request for Services hereunder. The Company acknowledges that the Services will
be rendered on a non-exclusive basis and that the Consultant and Shanahan may,
subject to Section 6 below, be engaged during the Consulting Period in other
business activities that may require Shanahan’s time. Consultant agrees to make
Shanahan available to furnish Services for up to sixty-six (66) days during each
of the three (3) twelve (12) month periods during the Consulting Period (the
“Base Services”). Except for the Base Services, Shanahan shall not be required
to render Services hereunder for any fixed or minimum number of hours and/or
days during the Consulting Period. The Consultant shall not be required to cause
Shanahan to report to the Company on any regular or periodic basis, but shall
cause him to render services hereunder, which may be rendered from Consultant’s
offices, home or elsewhere, or by telephone or electronic mail, or, at the
reasonable request of the Company, at the Company’s New York headquarters or
other Company locations around the world.

 

C. The Consultant represents to the Company that it and Shanahan are free to
provide the Services and that neither the Consultant nor Shanahan has any
obligation to others which would conflict with their ability to provide the
Services in a timely manner.

 

D. In performing the Services, the Consultant and Shanahan will comply with
relevant Company policies and procedures, including the Code of Conduct and
Business Practices Guidelines.



--------------------------------------------------------------------------------

2. CONSULTING PERIOD.

 

The period during which Services are to be provided under this Agreement (the
“Consulting Period”) shall commence as of the Effective Date (as defined below)
and shall continue for three consecutive twelve (12)-month periods, subject to
earlier termination as provided for herein. The Company and the Consultant may,
by mutual written agreement, agree to extend the Consulting Period. The
Effective Date shall be the first day of the month following the Retirement
Date.

 

3. COMPENSATION .

 

For all of the Services to be provided during the Consulting Period, the Company
shall pay the following:

 

(i) Base Services. For the Base Services, the Company shall pay to the
Consultant the sum of One Million Two Hundred Fifty Thousand Dollars
($1,250,000) per annum, payable in equal installments monthly in arrears, within
ten (10) days after the end of each calendar month during the Consulting Period.
Said sums shall be payable without regard to whether the Company has requested
the Consultant to furnish all or any portion of the Base Services; and

 

(ii) Additional Services. In the event that, at the Company’s request, the
Consultant furnishes Services in excess of the Base Services, then the Company
shall pay the Consultant a per diem of $19,000 for each day of such additional
Services (the “Additional Services”), which shall be paid on a monthly basis, in
arrears, together with the payment for the Base Services for such month during
which they are reported (commencing with the first calendar month during which
the Services furnished hereunder exceed the Base Services).

 

(iii) Records. After the end of each month during the Consulting Period, the
Consultant will send to the Company a report of the number of days or half-days
during which Shanahan provided Base Services or Additional Services, as the case
may be, during such month. For the purposes of this Agreement, Base Services or
Additional Services shall be measured as follows:

 

  •   If Shanahan spends more than one-half hour, but less than four (4) hours,
providing Base Services or Additional Services on any day, he shall receive
credit for one-half day of such services.

 

  •   If Shanahan spends four (4) hours or more providing Base Services or
Additional Services on any day, he shall receive credit for one day of such
services.

 

  •   No credit shall be given on any day if Consultant spends one-half hour or
less providing Base Services or Additional Services.

 

4. OFFICE AND EXPENSES.

 

During the Consulting Period, the Company shall pay or provide directly (or
reimburse the Consultant or Shanahan) for the following costs and expenses
incurred by the Consultant and/or Shanahan in connection with the performance of
the Services under this Agreement:

 

(i) The Company shall provide Shanahan with the exclusive use of a fully
furnished and equipped private office located on such floor of the Company’s
headquarters at 300 Park Avenue, New York, New York, as the Company shall
determine, together with the customary services of an administrative assistant,
computer support services, telephone and cellular phone service charges;
internet and e-mail access; and

 

(ii) Reimbursement for all reasonable and customary travel and entertainment
expenses incurred by the Consultant and/or Shanahan in performing the Services
hereunder, including, without limitation, first class air travel for
international flights, upon presentation to the Company of appropriate
supporting documentation for such expenses.

 

5. INDEPENDENT CONTRACTOR.

 

The Consultant has been retained solely to render the services set forth in this
Agreement. The Consultant is an independent contractor, and any duties of the
Consultant arising out of this Agreement shall be owed solely to the Company and
not for the benefit of any third parties. Nothing herein shall qualify the
Consultant or Shanahan as an employee of the Company. The Company shall not be
obligated and will not deduct social security, withholding or any other payroll
or related taxes from any payments to be made to the Consultant hereunder, and
Consultant and Shanahan hereby represent and warrant that it or he will be
responsible for the payment of all such taxes.

 

- 2 -



--------------------------------------------------------------------------------

6. LIMITATION ON OTHER ACTIVITIES.

 

During the Consulting Period, neither the Consultant nor Shanahan shall,
directly or indirectly, in any capacity, without the prior written consent of
the Company, provide any services to, or become directly or indirectly involved
as an owner, officer, director, employee, independent contractor, agent, partner
or advisor for any business entity involved in the development, manufacture,
production, marketing and/or sale of oral care, personal care, household care,
fabric care and/or pet nutrition products that compete with a business of the
Company (a “Competing Business”); provided, however the foregoing shall not
restrict Consultant or Shanahan from acquiring an investment of 5% or less of
the outstanding shares of a public company that engages in a Competing Business.
During the Consulting Period, neither Consultant nor Shanahan shall directly or
indirectly, hire, entice, induce or in any manner whatsoever attempt to
influence any employee, agent, consultant, contractor, supplier or any other
person or entity to cease or reduce working for and/or doing business with
Colgate and/or any of its subsidiaries or affiliates. The Consultant and
Shanahan acknowledge that the Company would suffer irreparable harm (not
adequately remedied by monetary damages alone) if the Consultant or Shanahan
breaches the provisions of this Section and that, accordingly, the Company shall
be entitled to seek equitable relief, in addition to its remedies at law, to
enjoin any such breach or threatened breach.

 

7. CONFIDENTIAL INFORMATION.

 

The Consultant and Shanahan acknowledge that, in the course of furnishing
Services, they may obtain knowledge about confidential and proprietary
information or trade secrets of the Company or its affiliates (as more fully
defined in Exhibits A and B hereto, the “Confidential Information”). Consultant
and Shanahan hereby acknowledge that all Confidential Information constitutes a
valuable trade secret and is the sole and exclusive property of the Company. The
Consultant and Shanahan agree, both during and following the Consulting Period,
not to use (other than in the performance of the Services), publish or otherwise
disclose any Confidential Information to others, including but not limited to
any Competing Business. Consultant and Shanahan each agree to sign a
Non-Disclosure Agreement effective as of the Effective Date (the “Non-Disclosure
Agreements”).

 

8. CONSULTANT’S AUTHORITY.

 

Neither the Consultant nor Shanahan shall have any right or authority during the
Consulting Period to assume or create any obligations or responsibility,
expressed or implied, on behalf or in the name of the Company in any way, except
as may be specifically authorized in writing by the Company from time to time.

 

- 3 -



--------------------------------------------------------------------------------

9. TERMINATION.

 

Subject to the provisions of this Paragraph 9, either the Company or the
Consultant may terminate this Agreement prior to the expiration of the
Consulting Period, as specifically provided for hereinbelow.

 

A. The Company shall have the right to terminate this Agreement for Cause (as
hereinafter defined) or otherwise, whereupon the Consulting Period shall be at
an end. The Consultant shall have the right to terminate this Agreement at any
time and for any reason upon not less than thirty (30) days prior written notice
to the Company, whereupon the Consulting Period shall be at an end.

 

B. If Company terminates this Agreement for other than Cause, then the Company
shall be obligated to pay to the Consultant, within thirty (30) days after the
date of such termination, (i) all accrued but unpaid amounts payable hereunder
with respect to the period prior to the date of termination, and (ii) any and
all sums which would have become payable to the Consultant under this Agreement
during what would, absent such termination, have constituted the unexpired
portion of the Consulting Period. Said lump sum amount shall be computed without
any discount for present value.

 

C. If the Company terminates this Agreement for Cause, or if the Consultant
terminates this Agreement, then the Company shall pay to the Consultant, within
thirty (30) days after the date of such termination, all accrued but unpaid
amounts payable hereunder with respect to the period ending on the date of
termination, including the monthly installments due for the Base Services up to
and including the month in which such date of termination occurs but not for
months occurring thereafter.

 

D. For purposes of this Agreement, “Cause” shall mean:

 

(i) Shanahan’s conviction or admission of or plea of nolo contendere with
respect to a felony, other than one arising out of a motor vehicle incident, or
any other crime involving moral turpitude, fraud or theft; or

 

(ii) Shanahan’s death or permanent disability such that he is unable to perform
the Services; or

 

(iii) a material breach by the Consultant or Shanahan of its duties and
responsibilities hereunder which is not remedied within thirty (30) days after
receipt by such party of written notice from the Company; or

 

(iv) any material breach by Consultant or Shanahan of any one or more of the
provisions contained in Sections 6, 7 or 8 of this Agreement.

 

E. In the event of a “Change In Control” (as defined in the Colgate-Palmolive
Company Executive Severance Plan, as amended and restated as of June 10, 2004,
on file with the Securities and Exchange Commission as Exhibit 10-A to the
Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2004)
during the Consulting Period, the Consultant shall have the right to terminate
this Agreement for any or no reason upon not less than sixty (60) days prior
written notice to the Company, whereupon (i) the Consulting Period shall be at
an end, and (ii) the Company shall pay to the Consultant, in a lump sum, within
thirty (30) days after such termination, an amount equal to the total of the
amounts which would be required to be paid to the Consultant on account of the
Base Services, during what would, absent such termination, have been the balance
of the Consulting Period. At the request of the Company or its successor, during
such sixty (60) day notice period, Consultant, Shanahan and the Company or its
successor shall engage in good faith negotiations regarding having Consultant
and Shanahan provide consulting services thereafter to the Company or its
successor.

 

10. GENERAL PROVISIONS.

 

A. Non-Assignability. Neither this Agreement nor any right, obligation or
interest hereunder shall be assignable by the Consultant or Shanahan, his
beneficiaries, or legal representatives, without the Company’s prior written
consent; provided, however, that nothing in this Paragraph shall preclude the
executors, administrators, or other legal representatives of Shanahan or his
estate from

 

- 4 -



--------------------------------------------------------------------------------

receiving any payment or benefit hereunder or from assigning any rights
hereunder to the person or persons entitled thereunto.

 

B. Benefit/Binding Effect. This Agreement shall be binding upon, and inure to
the benefit of, the Consultant, Shanahan and the Company and their respective
heirs, administrators, successors and assigns.

 

C. Modification. This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

 

D. Non-Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

 

E. Governing Law. This Agreement has been executed and delivered in the State of
New York, and its validity, interpretation, performance, and enforcement shall
be governed by the laws of said State.

 

F. Captions. The headings and captions of paragraphs herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.

 

G. Notices. All notices and other communications hereunder shall be in writing
and shall be given by personal delivery, telecopier, recognized overnight
courier service or Certified Mail, Return Receipt Requested, to the parties at
their addresses set forth above, or to such other address as either party hereto
may pursuant to the provisions of this Paragraph provide to the other party
hereto.

 

H. Indemnification. The Company shall provide to the Consultant and Shanahan,
with respect to any capacity in which the Consultant and/or Shanahan has served
and/or shall serve hereunder, indemnification and expense advancement to the
fullest extent to which the Company is obligated to provide such to any of its
directors or officers, subject, however, to any limitations imposed by law.

 

I. Entire Agreement. This Agreement, together with the Non-Disclosure
Agreements, contains the entire agreement, between the parties with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect thereto.

 

J. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions, and any such prohibition or
unenforceability in any such jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

K. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have made and delivered this Agreement as of the
day and year first above written.

 

 

COLGATE-PALMOLIVE COMPANY By:   /S/ REUBEN MARK    

Reuben Mark, Chairman and

Chief Executive Officer

ANTARES STAR, INC. By:   /S/ WILLIAM S. SHANAHAN     William S. Shanahan,
President      

/s/ William S. Shanahan

WILLIAM S. SHANAHAN

 

- 6 -